Case: 1:19-cr-00196-DCN Doc #: 1 Filed: 03/28/19 1 of 2. Page|D #: 1

 

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

 

 

EASTERN DIVISION
UNITED STATES OF AMERICA, ) IN F O R M A T I 0 N
)
Plaintiff, ) a
) 3 a 1 9 C § 1 9 §
v. ) CASE NO.
) Title 21, United States Code,
ANTHONY CASTIGLIONE, ) Sections 84l(a)(l) and (b)(l)(C)
) and 846
Defendant. )

  

ji.if, ,r _WW§W

(Atternpt to Possess With lntent to Distribute a Controlled Substance,
21 U.S.C. §§ 84I(a)(l) and (b)(l)(C) and 846)

The United States Attorney charges:

l. On or about May 26, 201 5, in the Northern District of Ohio, Eastern Division,
Defendant ANTHONY CASTIGLIONE did knowingly and intentionally attempt to possess With
the intent to distribute 280 grams of methylenedioxyrnethamphetamine (MDMA), a Schedule l
controlled substance, and 7 grams of fentanyl, a Schedule ll controlled substance, in violation of
Title 21, United States Code, Sections 84l(a)(l) and (b)(l)(C) and 846.

FORFEITURE
The United States Attorney further charges:

2. For the purpose of alleging forfeiture pursuant to Title 21, United States Code,

_ Section 853, the allegation of Count l is incorporated herein by reference As a result of the
foregoing offense, Defendant ANTHONY CASTIGLIONE shall forfeit to the United States any

and all property constituting and derived from, any proceeds he obtained, directly and indirectly,

 

Case: 1:19-cr-00196-DCN Doc #: 1 Filed: 03/28/19 2 of 2. Page|D #: 2

as the result of such violation; and any and all of his property used and intended to be used, in

any manner and part, to commit and to facilitate the commission of such violation.

JUSTIN E. HERDMAN
United States Attorney

M¢w/

 

Robert F. Colts, Chief
OCDEFT Unit

 

